NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Argued December 12, 2017 
                                Decided February 26, 2018 
                                              
                                          Before 
 
                                    WILLIAM J. BAUER, Circuit Judge 
                   
                                    KENNETH F. RIPPLE, Circuit Judge 
                                                  
                                    DIANE S. SYKES, Circuit Judge 
                   
No. 17‐2122 
 
UNITED STATES OF AMERICA,                          Appeal from the United States 
      Plaintiff‐Appellee,                          District Court for the   
                                                   Southern District of Illinois. 
      v.                                            
                                                   No. 3:16‐CR‐30111‐SMY 
MICHAEL RAY DAVIS,                                  
      Defendant‐Appellant.                         Staci M. Yandle, 
                                                   Judge. 
                                                
                                          O R D E R 
                                                
        Michael Davis pleaded guilty to unlawfully possessing a firearm as a felon and 
was sentenced to 96 months in prison. He challenges his sentence, arguing that the 
district court erred in calculating his offense level under the Sentencing Guidelines. The 
judge started from a base offense level of 26, relying in part on two prior convictions for 
“crimes of violence.” See U.S.S.G. §§ 2K2.1(a)(1), 4B1.2(a). One of the predicates is an 
Illinois conviction for attempted armed robbery. Davis maintains that the Illinois crime 
of attempted armed robbery does not qualify as a crime of violence. We reject this 
argument and affirm. 
         
No. 17‐2122                                                                          Page 2 
 
        A grand jury indicted Davis on one count of possessing a firearm as a felon. See 
18 U.S.C. § 922(g)(1). The firearm in question was semiautomatic with a large‐capacity 
magazine. He eventually pleaded guilty. The probation office began its calculation of 
the Guidelines sentencing range by assigning a base offense level of 26 based on two 
case‐specific characteristics: (1) Davis’s offense involved a semiautomatic firearm 
capable of accepting a large‐capacity magazine, see U.S.S.G. § 2K2.1(a)(1)(A); and (2) he 
has two qualifying convictions under § 2K2.1(a)(1)(B), which applies if the defendant 
has at least two prior adult convictions for either a “controlled substance offense” or a 
“crime of violence.” 
         
        The Guidelines define “crime of violence” as a felony punishable by more than 
one year in prison that 
         
        (1) has as an element the use, attempted use, or threatened use of physical 
            force against the person of another, or 
         
        (2) is murder, voluntary manslaughter, kidnapping, aggravated assault, a 
            forcible sex offense, robbery, arson, extortion, or the use or unlawful 
            possession of a firearm described in 26 U.S.C. § 5845(a) or explosive 
            material as defined in 18 U.S.C. § 841(c). 
         
U.S.S.G. § 4B1.2(a) (2016 ed.) (emphasis added). The Application Notes explain that the 
term “crime of violence” includes “the offense of aiding and abetting, conspiring, and 
attempting to commit such offenses.” Id. § 4B1.2 cmt. n.1 (emphasis added).   
 
        The probation office identified two qualifying crimes of violence: an Illinois 
conviction for aggravated battery and an Illinois conviction for attempted armed 
robbery. Davis objected to counting the latter conviction. He argued that attempted 
armed robbery is not a crime of violence because an attempt crime requires only a 
“substantial step” toward completing the substantive offense, not “a violent step.” The 
judge rejected this argument, noting that robbery is a specifically enumerated crime of 
violence and Application Note 1 expressly sweeps in attempts to commit a crime of 
violence. Starting with a base offense level of 26, the judge calculated a Guidelines 
sentencing range of 87 to 108 months and imposed a sentence of 96 months, the middle 
of the range. 
         
No. 17‐2122                                                                               Page 3 
 
        On appeal Davis renews his contention that his Illinois conviction for attempted 
armed robbery is not a predicate crime of violence under the Guidelines. His argument 
is somewhat different than the one he advanced in the district court. He now maintains 
that the Illinois attempt crime “encompasses conduct broader than a generic attempt.” 
That’s incorrect. Illinois attempt law, like its federal counterpart, requires a “substantial 
step” toward the completed offense. See 720 ILL. COMP. STAT. 5/8‐4(a) (“A person 
commits the offense of attempt when, with intent to commit a specific offense, he or she 
does any act that constitutes a substantial step toward the commission of that offense.”) 
(emphasis added); United States v. Muratovic, 719 F.3d 809, 815 (7th Cir. 2013) (“Attempt 
convictions require specific intent to commit the full robbery and a substantial step 
taken toward that end.”); see also People v. Smith, 593 N.E.2d 533, 535 (Ill. 1992); People v. 
Terrell, 459 N.E.2d 1337, 1341 (Ill. 1984); People v. Garrett, 928 N.E.2d 531, 536 (Ill. App. 
Ct. 2010). 
          
        There’s nothing unique about Illinois’s attempt statute that sets it apart from the 
generic offense. Indeed, in a similar case involving a conviction for attempted armed 
robbery under Illinois law, we said it would be frivolous to argue that the “substantial 
step” requirement in Illinois attempt law is more lenient than the generic contemporary 
requirement. United States v. Andrews, 419 F. App’x 673, 676 (7th Cir. 2011). 
         
        Davis fares no better with his argument that Illinois armed robbery does not 
qualify as a crime of violence. As we’ve noted, § 4B1.2(a)(2) expressly lists robbery as a 
qualifying predicate crime of violence. If more were needed, we have repeatedly held 
that Illinois robbery is a crime of violence under the “force” clause of § 4B1.2(a)(1). See 
United States v. Chagoya‐Morales, 859 F.3d 411, 422 (7th Cir. 2017); United States v. Bedell, 
981 F.2d 915, 915–16 (7th Cir. 1992). Davis concedes the point but gives us no reason to 
overrule these decisions. The district court’s judgment is 
         
                                                                                  AFFIRMED.